DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if a tool is required as part of the invention.  While the preamble functionally recites the tool, indicating it is part of an environment of intended use but not a part of the claimed invention, further limitation requiring “the tool working on the tool working surface to rotate the shaft portion” is ambiguous as to whether it requires the tool in contact, i.e., “working on the tool working surface” or is intended to recite a capability of the claimed invention to function with an unclaimed tool.  
If the claim requires the tool in contact with a portion of the claimed invention, i.e., the tool working surface”, the claim should be amended to clearly indicate as much, for example - - comprising the tool, the tool having,… - - .  if Applicant does not intend to include the tool, it is suggested that amendment to more clearly recite the tool and/or its structure in terms of  an ‘adapted to’ clause or - - where in use, the tool engages with the tool working surface to rotate the shaft portion - - . 
Similar consideration applies to claim 2 limitation reciting “a collar that houses the tool working portion and is rotatably held between the tool working portion and the member to be fastened in a state where the member to be fastened is fastened.  Similar consideration applies to claim 2 limitation requiring “a collar that houses the tool working portion and is rotatably held between the tool working portion and the member to be fastened in a state where the member to be fastened is fastened” wherein the limitation is ambiguous as to whether the arrangement with ‘member’ is functionally recited as part of some intended use, or requires the particular arrangement including member as the invention.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated
U.S. Pat. Application Publication No. 2014/0105704 to Groppo.
Groppo ‘704 teaches limitations for a “fastener” – including the disclosed bolt (Fig 3) and cap (other Fig’s), “for fastening a member to be fastened using a tool” – although functionally recited as part of some intended use, the reference discloses same regardless, “comprising: a shaft portion provided with a male thread configured to be rotated about an axis line to work so as to fasten the member to be fastened” – as shown in Fig 3 for example, “a tool working surface” –  surface(s) of 21 for example, “formed to a tool working portion integrated with the shaft portion” –  including the head of the bolt, “the tool working on the tool working surface to rotate the shaft portion” – recognized by one of ordinary skill in the art as an inherent capability and disclosed by the reference as the intended use , “and an external operation restricting portion” – 19, “configured to restrict the rotation of the shaft portion through an operation from outside the fastener” – the prior art is intended to prevent unauthorized torque being applied to the bolt, i.e., “Around the body 13 an associated neutral bushing 19 is provided, whose purpose is to prevent that the body 13 can be rotated by grasping it from outside with a conventional tool, such as a pincer.”, “wherein the tool working surface is formed in an approximately cylindrical inner surface shape.” – as shown in Fig 1 for example wherein limitation of ‘cylindrical’ is interpreted to require a substantially prismatic shape but does not necessarily require that shape to be ‘circular’ for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,172,381 to Miyazaki in view of U.S. Pat. Application Publication No. 2014/0105704 to Groppo.
Miyazaki ‘381 teaches limitations for a “fastener” – including the disclosed bolt and cap, “for fastening a member to be fastened using a tool” – although functionally recited as part of some intended use, the reference discloses same regardless, “comprising: a shaft portion provided with a male thread configured to be rotated about an axis line to work so as to fasten the member to be fastened” – as shown in Fig 1 for example, , “a tool working surface formed to a tool working portion integrated with the shaft portion” –  external surface(s) of 2b for example, “the tool working on the tool working surface to rotate the shaft portion” – recognized by one of ordinary skill in the art as an inherent capability and intended use due to the shape geometry as well known in the art, “and an external operation restricting portion” – 6, “configured to restrict the rotation of the shaft portion through an operation from outside the fastener” – the prior art is intended to prevent unauthorized torque being applied to the bolt, i.e., “Due to the presence of the cover means, it is not possible to give unfastening torque using general tools resulting in unfastening prevention”.
Although the reference discloses well-known polygonal exterior shape for the bolt head for engaging with a tool as well known in the art, the reference does not teach further limitation of ““wherein the tool working surface is formed in an approximately cylindrical inner surface shape”.   However, Groppo ‘704 for example discloses that it is well known in the art to provide “the tool working surface is formed in an approximately cylindrical inner surface shape”.  It would have been obvious to one of ordinary skill in the art to provide a bolt and cap arrangement as taught by Miyazaki ‘381 with a bolt head shape as taught by Groppo ‘704 for example as a design choice of equivalent tool engageable surfaces as well known in the art and/or to increase security of the fastener should the collar become forcefully removed by an unauthorized operation as disclosed by Groppo ‘704.  In any case, one of ordinary skill in the art would have more than reasonable expectation of success since either shape head can be operated with a tool and fitted with collar for security as disclosed and would not otherwise affect function of the arrangement.
As regards claim 2, reference teaches further limitation of “the external operation restricting portion is disposed on an outer peripheral side of the tool working portion” – as shown, “and is a collar that houses the tool working portion and is rotatably held between the tool working portion and the member to be fastened in a state where the member to be fastened is fastened” – including depending portion of 6 that is axially arranged between the bolt head and the member 4 as shown. 
As regards claim 3, reference teaches further limitation of “a biasing member configured to press the collar against the tool working portion, wherein the collar is configured to house the biasing member” – 11. 
As regards claim 4, reference teaches further limitation of “a washer disposed between the tool working portion and the member to be 20fastened, the washer transmitting a tightening load applied to the member to be fastened by the tool working portion, wherein the collar is configured to house a part of the washer” – including 7c. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,172,381 to Miyazaki in view of U.S. Pat. Application Publication No. 2014/0105704 to Groppo and further in view of U.S. Pat. No. 10.968,942 to Neidigk.
As regards claim 5, although Mizazaki ‘381 as relied on teaches, “the external operation restricting portion is a side surface of the tool working portion”, the reference doesn’t teach further limitation of “the side surface is formed to have an outer diameter increasing toward the shaft portion”.  Neidigk ‘942 discloses several embodiments including cylindrical and tapered ‘external operation restricting portion’ embodiments whereby it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the external operation restricting portion of Miyazaki ‘381 with a tapered shape as disclosed by Neidigk ‘942 Fig 8 for example in order to make it more difficult to unauthorize grasp and/or remove the portion with gripping tools wherein such modification would not otherwise affect function of the arrangement.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,340,255 discloses a structurally and functionally similar arrangement as that presently disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677